— In an action to recover damages for the death of a boy five years and one month old, killed when a clothes pole fell and struck him while he was playing in the yard of premises where he resided, the jury rendered a verdict in respondent’s favor for $26,000, representing pecuniary loss, plus $1,407 special damages, making a total verdict of $27,407. Defendants appeal from the judgment entered thereon. Judgment reversed on the facts and a new trial granted, with costs to appellants to abide the event, unless within ten days after the entry of an order hereon respondent stipulate that the verdict in his favor be reduced to $18,907, in which event the judgment as so reduced is unanimously affirmed, without costs. In our opinion the verdict is excessive. Present — Holán, P. J., Carswell, Johnston, Wenzel and MaeCrate, JJ.